A0245B (Rev. ll,t 16) Jiidginent in a Crimi`nal Case

 

 

 

 

 

_l:| Tlie defendant has been found not guilty on count(s)

 

 

 

 

Shcct ]
UNITED STATES DiSTRiCT COURT
Western Districi: cf Washington
UNITBD STATES OF AMERICA JU])GMENT ]N A CRIMINAL CASE
v.
Corey Mosey Case Nuinber: 2:18CR00136JLR-002'
USM Nuinber: 49123-086
Brent Hart
Defendant's Attomey
THE DEFENDANT: _
pleaded guilty to count(s) 3 of the Indictinen't
|:] pleaded nolo contendere to count(s)
Which was accepted by the oourt.
|:| Was found guilty on count'(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & _Sectioii Nature of Offense ` Offense Ended Coimt
18 U.S.C. § 1343 Wire Fraud 08/05/2017 3

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reforrn Act cf 1984.

 

Count(s) 4 is |:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district Withi_n 30 days of any change ofnanie, residenc'e,
or mailing address until all fines, restitution, costs, andrspecial assessments imposed by thisjudginent are‘fully paid. lf ordered to pay
restitutioii_, the defendant must notify the court and United States Attorney of material changes in economic circumstances

Bev\\oivui{~/\ Di[iiir_

A-ssi'stant United Sta\i;\Attorney

/Aa\i; az. zeidi

DateC Iinpos’i`ti`oi\' of Judgmemv' u)< `
_ t ita , vQ
S ignatu`l`o\qf Judg -

The Honorable J ames L. Rob-art

United States istrict Judge
Nainc and Title of.lujlge

Q~q- I\Qm\ ?»O\G\_

Datc

 

 

A024ss (iiev. i i/i 6) Judgmeni in a oriminai case
Sheet 2 h linprisonment__ ___

"'"°" -"°°' ` m m Judgment - Page 2 of 7

DEFENDANT: Corey Mosey -
CASENUMBER: 2:18CRO()136JLR-{]02

IMPRISONMENT

The defendant is he eby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

%vslll an (le W>\lll\'\l lo los C,cv\c_nvv£v\`lr liljl\ SQ,\\\QM{L vw Qv~i>l\'@>w§lli leiiiil»~i lumvir)v
E/l The court makes the following recommendations to the Bureau of Prisons CMW\` ("Q` “0 lq l" \G\Cg§ il .

l) v`l\b\ Ol‘l\l-W\ w\ §§
r$(/l l/\Q,\/icl@\v\ NP

The defendant` is remanded to the custody of the United States Marshal.

l:l The defend-ant shall surrender to the United States Marshal for this district:
l:l at |:| a.m. ll p.m. on
l:l as notified by the United States I\/larshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
|:l as notified by the United States Marshal.
l:l as notified by the Pi'obation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defend.ai‘it delivered on t to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
B.Y

 

DEPUTY UNITED STATES MARSHAL

 

 

A024SB (Rev. l ll 16) .luclgmcnt in a Criininal Case
Sheet 3 _ Supervised Release
Judginent F~ Page 3 of 7

DEFENDANT: Corey Mosey
CASE NUMBER: 2118CR00136JLR-002

SUPERVISED RELEASE`

Up|c/)Li\release fr imprisonment you will be on supervised release for a term of :

M,t f\'i J illean _ v `
MANDAT()RY CONDI'I`IONS
You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

3. You must refrain fro_m' any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests tliereafter, as determined by the court.

[l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check grappli'cable)

l.\J>-l_

4 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Of restitution kheck j‘applr'cable) '

5. You must cooperate in the collection of DNA as directed by the probation ofticer. (check aapplicable)

6. l:l You must comply with the requirements of the S-eX Offender Registration and Notification Act (34 U.S.C.

§ 20901, et Seq,) as directed by the probation officer, the Bureau cf Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (check yapplicable)

7. l:l You must participate in an approved program for domestic violence (chedcg”@plicab!e)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages.

 

A0245B (Rev. 11/16) Judginent in a Criminal Case

 

Sheet 3A ; Supervised Release
w iiidgment - Page 4 of 'l'

DEFENDANT: Corey Mosey
CASENUMBER: 2:18CR00136JLR-002

STANDARD CONDITIONS OF SUPERVISION

A-s part of your supervised release, you must comply with the following standard conditions of supervision These
conditioim are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l.

11.
12.

13-.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from irn risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame.

After initially reporting to the probation officer you will receive instructions from the court or the probation officer about
how and_when you must report to the probation officer, and you must report to the probation officer as instructed

You i_nust not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer if you plan to chan e where ou live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
change If notifyingt e§obation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer wi 'n 72 hours of becoming aware o a change or expected c ange.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time ('at least 30 hours per week) at a lawful type of employment unless the probation officer

j excuses you from doing so. if you do not have full-time employment you must try to find full-time employinent, unless

the probation officer excuses you from doing so. if you plan to changle where you work or anything about your work
(such as our position cr your job res onsibi ities), you must notify e probation officer at least 10 days before the
change f notifying the probation of icer at least 10 days in advance is not ossible due to unantici ated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected c ange.

You must not communicate or interact with someone you know is engaged in criminal activity lf yo_u know someone
has been _co_nvicted cfa felony, you must not knowingly communicate or interact with that person without first getting 7
the permission of the probation ofncer. -

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to afireann, ammunition, destructive devicez o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and on must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation ()ff"ice Use 'Only

A U._S._probation officer has instructed_me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvi'ew ofProbatiori
and Supervi`sed Release Cona'ii‘i'ons, available at www.iiscourts.gov.

,\

Defendant’s Signature Date

 

 

 

A0245B (Rev. 11/16) ludgn‘ient in a Criminal Case

 

Sheet l'l_l_)_r_ Supervised Release

 

 

Judginent _ Page 5 of’l'

DEFENDANT: Corey Mosey
CASE NUl\/[BER: 2:18CR00136JLR~002

SPECIAL CONDITIONS OF SUPERVISION

. The defendant shall submit his or her person, proper-ty, house, residence storage unit, vehicle, papers,

computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation cfa condition
of supervision Failure to submit to a search may be grounds for revocation 'Ihe defendant shall Warn any
other occupants that the premises may be subject to searches pursuant to this condition

. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the

probation office for treatment of narcotic addiction drug dependency, or substance abuse, which may
include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also
abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant must
contribute towards the cost of any programs, to the extent defendant is financially able to do so, as
determined by the U.S. Probation Officer. ln addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

. Restitution in the amount of $15,257.61 is due immediately Any unpaid amount is to be paid during the

period of supervision in monthly installments ofnot less than l(}% of her gross monthly household income
interest on the restitution shall be waived.

. The defendant shall participate in a mental health program approved by the United States Probation Office.

The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so, as determined by the probation office

. The defendant shall provide the probation officer with access to any requested financial information

including authorization to- conduct credit checks and obtain copies of the defendant’s federal income tax
returns

. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or

obtaining a loan without approval of the defendant’s U.S. Probation Officer.

. The defendant shall not obtain or possess any driver’s license, social security iiumber, birth certificate

passport or any other form of identification in any other name other than the dcfendant’s true legal name,
without the prior written approval of the 'defendant’s probation officer.

. The defendant shall not be self~ernploycd nor shall the defendant be employed by friends, relatives,

associates or persons previously known to the defendant, unless approved by the U.S. Probation Officer.
The defendant will not accept or begin employment without prior approval by the U.S. Probation Officer
and employment shall be subject to continuous review and verification by the U.S. Probation Office. The
defendant shall not work for cash and the defendant’s employment shall provide regular pay stubs with the
appropriate deductions for taxes. `

. The defendant shall participate in M-oral Reconation Therapy program approved by the United States

Probation and Pretrial Services Office. The defendant must contribute toward the cost of any programs, to
the extent the defendant is financially able to do so, as determined by the U.S. Probation Officer.

 

A0245B (Rev. 11-116) Judginent in a Criininal Case
Sheet 5 j Ci‘iinina| Monetary Penalties

 

 

 

 

Judgment _ Page 6 of 7

DEFENDANT: Corey Mosey
CASE NUMBER: 2:18CR00136JLR-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessineiit .]VTA Assessment* Fine Restitiition
TOTALS $ 100 Ni“A Waived $ 15,257.61
l:l The determination of restitution is deferred until . An Amended.}udgment in a Cri'mi'nal Case (AO 245€)

will be entered after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Target Corporation $15,257.61 100%
TOTALS $15,257.61

Restitution amount ordered pursuant to plea agreement S 15,257.61

 

l:l The defendant must pay interest on restitution and a Ene of more than $2,5`00, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f)` All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C..§ 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the l:l fine restitution
l:l the interest requirement for the l] fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived. '

* iustice for Victims of '.l_`rafficking A.ct of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and llBA of Title 18 for
offenses committed oii or after Sep'tember 13, 1994, but before Apri123, 1996.

 

AOZ45B (Rev. 11/16) JLidginent in a Criminal Case
Sheet 6 _ Schedule of Payments

 

 

 

Judgment _ Page 7 of 7
DEFENDANT: Corey Mosey
CASE NUl\"fBER: 2:]8CR00136JLR-002

SCHE])ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

7 PAYMENT IS DUE iMMEDiATELY. Any unpaid amount shall be paid to

Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During- the period of imprisonment no less than 25% of their imnate gross monthly income or $25.00 per quarter,
Whichever is greater, to be collected and disbursed in accordance with the inmate Financial Responsibility Program,

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant’s gross
monthly household income, to commence 30 days after release from imprisonment

.l:l During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant’s financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ lrimate Financial Responsibility Program are made to the United States District Court,
Western District of Washington For restitution payinents, the Clerk of the Court is to forward'money received to the
party(ies) designated to receive restitution specified on the Crin:iinal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers deducting defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States: ‘

Payments shall be applied in the following ord cr: (1) asses sment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) JVTA Asscssment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

